DETAILED ACTION

The present application (Application No. 17/168,486) is being examined under the first inventor to file provisions of the AIA .
This Office action is in reply to filing dated 05 February, 2021.
This Application is a continuation in part of Application No. 16/261,020, filed 01/29/2019.


Status of Claims

Claims 1-20, are pending and addressed below.


Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1: The instant claims 1-20 are directed to a system, therefore the claims are directed to statutory categories of invention.
Step 2A- Prong 1: The independent claims comprise steps of: receiving advertisement information regarding an advertisement presented to the user by an advertising in response to the presented advertisement; transmitting by a merchant payment terminal transaction information regarding financial transactions at the merchant   across a payment network associated with a financial institution, including the unique identifier identifying said user, an identification of said merchant, and a time stamp of said financial transaction; extracting data from the received advertisement information regarding subject matter and mode, means and time of the presenting of said advertisement; determining using the stored unique identifier and the extracted data, that the presented advertisement was presented to the user; determining, using the user transaction information, if the financial transaction with the user occurred within a predetermined period of time from the presenting of said advertisement to the user; providing an indication that the presented advertisement was effective with respect to its presentation to the user if the financial transaction with the user is so determined to be within the predetermined period of time and associated with the subject matter of the presented advertisement.
Claim 16 recites substantially similar subject matter and the same subsequent analysis should be applied thereto.
These claimed steps are steps of collecting/tracking user data (transmitting, receiving), analyzing data, making determinations/correlations, and displaying/presenting data which are all abstract. That is, other than reciting "the processor configured to", nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas.
The limitations recited above, as drafted, falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, in that they relate to commercial or legal interactions including advertising, marketing or sales activities or behaviors, as well as the "Mental Processes" grouping of abstract ideas, in that they relate to concepts performed in the human mind including observations, evaluations, judgements or opinions. 
Step 2A- Prong 2: Additional elements include: "a computer server, embodied in both hardware and software and connected to a data network, the server configured to receive via data transmission from an advertising provider across the data network, advertisement information regarding an advertisement presented to a user by the advertising provider"; "software code, for execution on a payment terminal associated with a merchant configured to transmit transaction information regarding financial transactions at the merchant across a payment network associated with a financial institution, the software code altering functioning of the payment terminal such that it further transmits at least a portion of said transaction information to the server via the data network"; "a processor, embodied in both hardware and software and in communication with the server...". 
The additional technical element(s) of "a computer server", "a data network", "software code", "a payment terminal", "a payment network" and "a processor" is/are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing and communicating) such that it amounts to no more than mere instructions to apply the exception using a generic computer component, as discussed in MPEP 2106.05(f). Furthermore, the additional functional element(s) of receive advertisement information regarding an advertisement presented to a user by the advertising provider, and transmit transaction information regarding financial transactions at the merchant is/are considered to be insignificant extra solution activity and does not meaningfully limit the claim, as discussed MPEP 2106.05(g).
Accordingly, the additional elements recited above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)),  (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Step 2B: At this point, either under the “Certain Methods of Organizing Human Activity” grouping scenario where all the claim steps can be seen as being part of the abstract ideas, or under the “Mental Processes” grouping scenario, the analysis is terminated because the same analysis with respect to Step 2A Prong Two applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
In the scenario, where some of the elements are identified as extra-solution activity, the analysis proceeds to Step 2B. However these extra-solution activity elements appear to merely apply the abstract concepts to a technical environment in a very general sense - i.e. tracking/correlating, receiving, transmitting, storing. These steps are elements that the courts have recognized as well-understood, routine, conventional activity in particular fields. (MPEP-2106.05(d).II.). The claims do not provide an inventive concept (significantly more than the abstract idea). The claims are is ineligible.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation.
The claimed “altering” step merely consists of transmitting transaction information comprising the unique identifier identifying said user, an identification of said merchant, and a time stamp of said financial transaction.

The dependent claims have been considered. 
Dependent claims 2-3, 5, 7-14, 18 and 20 appear to merely limit the type of unique identifying data (claims 2-3, 8 and 20), transaction information itself (claims 5, 18), the type of advertisement information (claim 7), and the type of advertisement (claims 9-14), and therefore only limit the application of the idea, thus failing to meaningfully limit the claims or the abstract idea. When considered as a whole, the same analysis with respect to Step 2A Prong Two and step 2B, apply to these additional elements. They cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The dependent claims have been considered.
>    "wherein the software code is further configured to cause the payment terminal to cause the tokenization of the payment account number" (claims 4 and 17)
>    "wherein said user has registered identifying information with an entity associated with the advertisement efficacy tracking system prior to the presenting of the advertisement (claims 6 and 19).
>    "GPS of a mobile device", "Local Area Network (LAN) device detection" and "a device" (claims 8 and 20)
>    "a database, embodied in both hardware and software and in communication with the processor, the database configured to: store the advertisement information, store the user transaction information, and store the indication" (claim 15)
The additional technical element(s) of "GPS of a mobile device", "LAN device", "a device" and "a database" is/are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function) as functional generic computer components that perform the generic functions of processing, communicating, storing and displaying, all common to electronics and computer systems. Furthermore, the additional functional element(s) of "wherein the software code is further configured to cause the payment terminal to cause the tokenization of the payment account number" and "Local Area Network (LAN) device detection" is/are considered to be generic computer function and/or field-of-use implementations, and "register[ing]" and "stor[ing]" is considered to be insignificant extra-solution activity, and does not meaningfully limit the claim.


Claim Interpretation

The instant invention teaches user registration, whereas such user registration is the only teaching of “a user explicitly providing a user identifier” (therefore presumably, an explicit transmission by the user of user identifiers at time of registration). This user registration information is stored. The instant invention further teaches that this user registration information is targeted with advertisement information, and user interactions with the targeted advertisement, by the user, are tracked.
The claimed invention further determines attribution of a purchase transaction by a user with a merchant to the advertisement information. 
The claimed invention further teaches that this tracking includes a transaction by the targeted user at a merchant payment terminal.
Somehow contained in this context, a person of ordinary skill in the art is expected to infer “a unique identifier provided by the user”. The claim language is vague and not clear as to what needs to happen to meet the language of the limitation: “receives a unique identifier provided by and identifying the user, the unique identifier stored in a database in communication with the server”. In view of this lack of clarity, the examiner is interpreting independent claims 1 and 16 using this above claim interpretation.


 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-8, 11, 13-15, are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2013/0066706) (hereinafter “Wu6706”) in view of Amaro et al.  (US 2011/0087547) (hereinafter “Amaro7547”).


Regarding claim 1, Wu6706 discloses: 
(a computer server, embodied in both hardware and software and connected to a data network).  System comprising computing devices, processor, memory, computer readable media, modules, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Wu6706, fig. 2, ¶36-54).

(the server configured to receive, via data transmission from an advertising provider across the data network, advertisement information regarding an advertisement of a product presented to a user by the advertising provider). 
System environment suitable for tracking effects of a communication(s) propagated across the data network (propagated in a social networking system), comprises the social networking system 100, a network 204, one or more user devices 202, and one or more external websites 216. (see at least Wu6706, Fig. 2, ¶36). The social networking system 100 includes a user profile store 206, a web server 208, an action logger 210, a content store 212, an edge store 214, a label store 230, a causation tracking module 218, a metrics analysis module 220, an attribution module 222, a statistical analysis module 224, a heuristics analysis module 226, and a machine learning module 228 . (see at least Wu6706, Fig. 2, ¶39-40).

(transaction information regarding financial transactions at the merchant). 
(wherein the user transaction information comprising a unique user identifier identifying said user, an identification of said merchant, a time stamp of said financial transaction, and a unique product identifier identifying the purchased advertised product).
The action logger 210 populates an action log with information about user actions to track them. An action log may be used by a social networking system 100 to track users' actions on the social networking system 100 as well as external websites that communicate information back to the social networking system 100. Users of the social networking system 100 are uniquely identifiable (unique identifier identifying said user), and the action log records data about these users, including viewing histories (impressions), advertisements (advertisement information) that were clicked on, purchasing activity and buying patterns. (see at least Wu6706, Fig. 2, ¶42-44). 
A user profile store 206 maintains profile information about users of the social networking system 100, such as credit card information, and the user profile store 206 also maintains references to the actions stored in the action log and performed on objects in the content store 212. (see at least Wu6706, Fig. 2, ¶44). Therefore it follows that impression(s) information and any other data are collected and stored by the action logger 210, “without the user causing the data transmission in response to being presented the advertisement”.
Types of collected data that are tracked includes: content impressions (see at least Wu6706, ¶23, 28, 43), including ad impressions (see at least Wu6706, ¶21-23), and advertisements that were clicked (see at least Wu6706, ¶43). (advertisement information).
Impressions presented to the user within a time period are identified 304. Impressions may include content items provided on the social networking system 100, such as advertisements. (see at least Wu6706, ¶57).
Customer actions that are tracked include purchase actions (see at least Wu6706, ¶54, see also ¶49, 71), therefore financial transaction identifiers are collected. Purchase actions may include offline behavior attributed to online behavior (see at least Wu6706, ¶54, see also ¶49, 71). E-commerce retailer may report to the social networking system 100 that a user performed a "purchase" action on a "book" object. (see at least Wu6706, ¶54), therefore the system knows who the user performing the purchase is (unique user identifier identifying said user), what the product purchased was (product identifier) and who e-commerce retailer is (an identification of said merchant).
Time stamp associated with performance of a user action (see at least Wu6706, Fig. 2, ¶30), whereas a user action can be a purchase transaction (see at least Wu6706, ¶54, see also ¶49, 71) (a time stamp of said financial transaction).

(a processor, embodied in both hardware and software and in communication with the server, the processor configured to: derive mode, means and time of the presenting of said advertisement from the received advertisement information, and determine, using the user transaction information, if the financial transaction with the user was for purchase of the advertised product by the user and occurred within a predetermined period of time from the presenting of said advertisement to the user).  
Analogous to the instant claimed invention, the system of Wu6706, determines attribution to the advertisement information (derive mode, means and time of the presenting of said advertisement from the received advertisement information) of a user action, including a purchase transaction by a user with a merchant. (see at least Wu6706, ¶49, “Metrics may be determined to attribute conversions on external websites to advertisements on the social networking system 100”). (see at least Wu6706, ¶22, “Attribution of which content impression, such as an advertisement or a content item posted on a social networking system caused a user action, may be determined by various methods”).  (see at least Wu6706, fig. 2, ¶50, “An attribution module 222 may use several rules and weighted factors in a scoring model to select content items for attributing user actions.”). 
System comprising computing devices, processor, memory, computer readable media, modules, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Wu6706, fig. 2, ¶36-54).
(within a predetermined period of time from the presenting of said advertisement to the user). “Pre-determined length of time for all types of actions” as taught (see at least Wu6706, ¶57) wherein actions include purchase actions (see at least Wu6706, ¶54).

Wu6706 as per above teaches credit card purchase transaction data of a user stored in a database, wherein it is noted, such credit card purchase transactions always necessarily must be associated with a payment network. Wu6706 however is silent about disclosing details associated with the a payment process and the payment network such that Wu6706 does not explicitly disclose: 
(software code, for execution on a payment terminal associated with a merchant and configured to transmit transaction information regarding financial transactions at the merchant across a payment network associated with a financial institution)
(across a payment network associated with a financial institution)
 (across a payment network associated with a financial institution, the software code altering functioning of the payment terminal such that it further transmits at least a portion of said transaction information to the server via the data network).
However Amaro7547 teaches the above software code and payment network limitations. In particular, Amaro7547 discloses:
Attribution functionality comprising correlator (117) configured to receive information about the user specific advertisement data (119), monitor the transaction data (109), identify transactions that can be considered results of the advertisement corresponding to the user specific advertisement data (119), and generate the correlation result (123) (see at least Amaro7547, fig. 1, ¶26, 105-106). The correlator (117) uses a set of correlation criteria to identify the transactions that can be considered as the results of the advertisements. (see at least Amaro7547, fig. 1, ¶106
System configured to provide information based on transaction data (109) according to one embodiment, wherein the transaction handler (103) is coupled between an issuer processor (145) and an acquirer processor (147) to facilitate authorization and settlement of transactions between a consumer account (146) and a merchant account (148) (across a payment network). The transaction handler (103) records the transactions in the data warehouse (149). The portal (143) is coupled to the data warehouse (149) to provide information based on the transaction records (301), such as the transaction profiles (127) or aggregated spending profile (341). The portal (143) may be implemented as a web portal, a telephone gateway, a file/data server, etc. (see at least Amaro7547, fig. 4, ¶366).
In one embodiment, the transaction handler (103), the issuer processor (145), the acquirer processor (147), the transaction terminal (105), the portal (143), and other devices and/or services accessing the portal (143) are connected via communications networks (see at least Amaro7547, fig. 4, ¶388) (across a payment network). 
In one embodiment, the transaction handler (103) uses the data warehouse (149) to store the records about the transactions, such as the transaction records (301) or transaction data (109). In one embodiment, the transaction handler (103) includes a powerful computer, or cluster of computers functioning as a unit, controlled by instructions stored on a computer readable medium. (see at least Amaro7547, fig. 4, ¶389).
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the card transactions data stored in Wu6706 with the merchant payment terminal and the more detailed card transaction features of Amaro7547. One of ordinary skill in the art at the time of the invention would have been motivated to expand the in this way, since card transaction authorization in the context of a card payment network is a proven well known process for minimizing the risks to the issuer and to the merchant.

As explained above, Wu6706 teaches user identifier, merchant identifier and  timestamp, whereas but Wu6706 does not disclose:  (said at least a portion of the transaction information comprising user transaction information regarding a financial transaction between the merchant and the user presented the advertisement for purchase of the advertised product, wherein the user transaction information comprising a unique user identifier identifying said user, an identification of said merchant, a time stamp of said financial transaction, and a unique product identifier identifying the purchased advertised product).
Amaro7547 further discloses: In one embodiment, each of the transaction records (301) is for a particular transaction processed by the transaction handler (103). Each of the transaction records (301) provides information about the particular transaction, such as the account number (302) of the consumer account (146) used to pay for the purchase, the date (303) (and/or time) of the transaction (time stamp), the amount (304) of the transaction, the ID (305) of the merchant who receives the payment, the category (306) of the merchant, the channel (307) through which the purchase was made, etc. Examples of channels include online, offline in-store, via phone, etc. (see at least Amaro7547, fig. 2, ¶285). 
In one embodiment, the transaction records (301) may further include details about the products and/or services involved in the purchase. For example, a list of items purchased in the transaction may be recorded together with the respective purchase prices of the items and/or the respective quantities of the purchased items. The products and/or services can be identified via stock-keeping unit (SKU) numbers, or product category IDs. (a unique product identifier identifying the purchased advertised product) The purchase details may be stored in a separate database and be looked up based on an identifier of the transaction. (see at least Amaro7547, fig. 2, ¶288
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further expand Wu6706 in view of Amaro7547 to include the altered functionality of including unique identifier identifying said user, an identification of said merchant, and a time stamp of said financial transaction. One of ordinary skill in the art at the time of the invention would have been motivated to expand the in this way, since detailed transaction records (301) may assist the profile generator (121) in identifying clusters of cardholders and the values representing the affinity of the cardholders to the clusters (see at least Amaro7547, fig. 2, ¶135).

Regarding claim 2, Wu6706 in view of Amaro7547 discloses: All the limitations of the corresponding parent claims (claim 1) as per the above rejection statements.
Wu6706 does not explicitly disclose: (wherein the transmitted at least a portion of said transaction information comprises unique identifying data representing a payment account number used by the user for the financial transaction with the merchant).
Amaro7547 discloses: Payment account number (see at least Amaro7547, fig. 2, ¶285, see also fig.1,  4, ¶739-42, 78, 378). It would have been obvious to one of ordinary skill in the art at the time of the invention to further expand Wu6706 in view of Amaro7547 to include a payment account number, since card transaction authorization in the context of a card payment network which is a proven well known process for minimizing the risks to the issuer and to the merchant, requires an account number identifier.

Regarding claims 5, 19, Wu6706 in view of Amaro7547 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 16; respectively) as per the above rejection statements.
The combined system of Wu6706 and Amaro7547 teaches: (wherein a matching agent initially receives said advertising information and user transaction information, and provides a determination that said user transaction involves purchase of the product that is the subject of the presented advertisement to the server via the data network). Functionality for attributing (matching) a purchase transaction to previous ad impressions as explained in the rejection of claim 1.

Regarding claims 6, 20, Wu6706 in view of Amaro7547 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 16; respectively) as per the above rejection statements.
Wu6706 does not explicitly disclose: (wherein said user has registered identifying information with an entity associated with the advertisement efficacy tracking system prior to the presenting of the advertisement). 
It could be argued that Wu6706 does not explicitly disclose: User registration. (user has registered identifying information with an entity associated with the advertisement efficacy tracking system prior to the presenting of the advertisement).
However Amaro7547 discloses: User registration (see at least Amaro7547, ¶135, “Cardholders may register in a program to receive offers, such as promotions, discounts, sweepstakes, reward points, direct mail coupons, email coupons, etc.”).  (see at least Amaro7547, ¶373, 375, “In one embodiment, the user (101) may register via the issuer; and the registration data in the consumer account (146) may propagate to the data warehouse (149) upon approval from the user (101)”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the feature in Wu6706 of collecting and storing card information (see at least Wu6706, Fig. 2, ¶44), with the registration feature of Amaro7547, to teach registering the user’s card information, representative of a user identifier explicitly provided by the user, since the claimed invention is merely a combination of old elements (collecting and storing card information, and user registration), and in the combination each element merely would have performed the same function as it did separately, and further, since the functionalities of these old elements do not interfere with each other a person of ordinary skill in the art would have recognized that the results of the combination would be predictable. Further, one of ordinary skill in the art at the time of the invention would have been motivated to expand Wu6706 in this way, since user registration data stored in memory, could facilitate and enhance the targeting functionality of the system of Wu6706.

Regarding claim 7, Wu6706 in view of Amaro7547 discloses: All the limitations of the corresponding parent claims (claim 1) as per the above rejection statement.
Wu6706 further disclose: (wherein said advertisement information comprises one or more of format of advertisement, location, time stamp, and unique product identifier of the advertised product). Location metrics module (see at least Wu6706, Fig. 5, ¶72). Metrics may be determined to attribute conversions on external websites to advertisements on the social networking system 100 based in part on geographic user location (see at least Wu6706, ¶49). Attribution of which content impression, such as an advertisement or a content item posted on a social networking system caused a user action, may be determined by various methods (see at least Wu6706, ¶22, see also fig. 2, 4, ¶19, 50, 58).

Regarding claim 8, Wu6706 in view of Amaro7547 discloses: All the limitations of the corresponding parent claims (claim 1) as per the above rejection statement.
Wu6706 further disclose: (a geographic location of the user), (a GPS identifier of a mobile device of the user). Location metrics module (see at least Wu6706, Fig. 5, ¶72). Metrics may be determined to attribute conversions on external websites to advertisements on the social networking system 100 based in part on geographic user location (see at least Wu6706, ¶49). Attribution of which content impression, such as an advertisement or a content item posted on a social networking system caused a user action, may be determined by various methods (see at least Wu6706, ¶22, see also fig. 2, 4, ¶19, 50, 58).
Examiner’s note: Although the limitation has been addressed in view of prior art, the Examiner notes that the particular type of identifier is considered non-functional descriptive material, of which does not explicitly alter or impact the steps of the method in such a way as to establish a new and unobvious functional relationship with the method as claimed. As such, the non-functional descriptive material limitation can be given little to no patentable weight. See MPEP 2111.05 .

Regarding claims 9, 18, Wu6706 in view of Amaro7547 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 16; respectively) as per the above rejection statements.
As explained above, the combination of Wu6706 in view of Amaro7547 formulated in the rejection of claim 1, teaches: (a unique product identifier identifying the purchased advertised product).
Wu6706 does not disclose: (wherein the unique product identifier is a Stock Keeping Unit (SKU) code of the advertised product).
However Amaro7547 further discloses: The purchase details may be stored in a separate database and be looked up based on an identifier of the transaction. The products and/or services can be identified via stock-keeping unit (SKU) numbers, or product category IDs. (see at least Amaro7547, fig. 2, ¶288).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further expand Wu6706 in view of Amaro7547 to include SKUs One of ordinary skill in the art at the time of the invention would have been motivated to expand the in this way, since detailed transaction records (301) may assist the profile generator (121) in identifying clusters of cardholders and the values representing the affinity of the cardholders to the clusters (see at least Amaro7547, fig. 2, ¶135).

Regarding claim 10, Wu6706 in view of Amaro7547 discloses: All the limitations of the corresponding parent claims (claims 1) as per the above rejection statements.
Wu6706 further disclose: Billboard advertisements (see at least Wu6706, ¶2) (an offline advertisement). However even if Wu6706 alone is not used to teach (wherein said advertisement is presented to said user as an offline advertisement), Amaro7547 discloses: : Presentation of advertisements via offline channels (see at least Amaro7547, ¶32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to expand Wu6706 further in view of Amaro7547 to include offline advertisement channels, since this expansion broadens the scope of ad channel types that can be used in the efficacy or attribution determination. 

 
Regarding claims 11, 14, Wu6706 in view of Amaro7547 discloses: All the limitations of the corresponding parent claims (claims 1) as per the above rejection statements.
Wu6706 further discloses: 
(wherein said advertisement is presented to said user as an online advertisement) 
(wherein said online advertisement is a social networking site advertisement).
Online advertisement in the context of a social network 22 and location based targeting (see at least Wu6706, ¶22, 49, 72).

Regarding claim 13, Wu6706 in view of Amaro7547 discloses: All the limitations of the corresponding parent claims (claims 1 and 11) as per the above rejection statements.
Wu6706 does not explicitly disclose: (wherein said online advertisement is a search engine advertisement).
However Amaro7547 discloses: Search engine advertisements (see at least Amaro7547, ¶98, 69). It would have been obvious to one of ordinary skill in the art at the time of the invention to further expand Wu6706 in view of Amaro7547 to include search engine advertisements, since search engines are a rich and common source of information that can strengthen the tracking functionality of combined system.

Examiner note regarding claims 11, 13-14: Although the limitation has been addressed in view of prior art, the Examiner notes that the particular type of advertisement (i.e. offline, online, banner, search engine, or social networking site as claimed) is considered non-functional descriptive material, of which does not explicitly alter or impact the steps of the method in such a way as to establish a new and unobvious functional relationship with the method as claimed. As such, the non-functional descriptive material limitation can be given little to no patentable weight. See MPEP 2111.05 The Examiner understands the advertisements disclosed in Wu6706 in view of Amaro7547 satisfy the claims as currently written.

Regarding claim 15, Wu6706 in view of Amaro7547 discloses: All the limitations of the corresponding parent claims (claim 1) as per the above rejection statements.
Wu6706 further discloses: (a database, embodied in both hardware and software and in communication with the processer, the database configured to: store the advertisement information, and store the user transaction information).
The action log records data about these users, including viewing histories, advertisements that were clicked on, purchasing activity, and buying patterns. (see at least Wu6706, fig. 2, ¶43). System comprising computing devices, processor, memory, computer readable media, modules, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Wu6706, fig. 2, ¶36-54).
Likewise Amaro7547 discloses: The transaction handler (103) uses the data warehouse (149) to store the records about the transactions, such as the transaction records (301) or transaction data (109) ) (see at least Amaro7547, fig. 4, 9, ¶389). 

Regarding claim 16, Wu6706 discloses: 
(a computer server, embodied in both hardware and software and connected to a data network).  System comprising computing devices, processor, memory, computer readable media, modules, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Wu6706, fig. 2, ¶36-54).
 
(transaction information regarding financial transactions at the merchant). 
(wherein the user transaction information comprises a unique user identifier identifying said user, an identification of said merchant, a time stamp of said financial transaction, and a unique product identifier identifying the purchased product).
The action logger 210 populates an action log with information about user actions to track them. An action log may be used by a social networking system 100 to track users' actions on the social networking system 100 as well as external websites that communicate information back to the social networking system 100. Users of the social networking system 100 are uniquely identifiable (unique identifier identifying said user), and the action log records data about these users, including viewing histories (impressions), advertisements (advertisement information) that were clicked on, purchasing activity and buying patterns. (see at least Wu6706, Fig. 2, ¶42-44). 
A user profile store 206 maintains profile information about users of the social networking system 100, such as credit card information, and the user profile store 206 also maintains references to the actions stored in the action log and performed on objects in the content store 212. (see at least Wu6706, Fig. 2, ¶44). Therefore it follows that impression(s) information and any other data are collected and stored by the action logger 210, “without the user causing the data transmission in response to being presented the advertisement”.
Types of collected data that are tracked includes: content impressions (see at least Wu6706, ¶23, 28, 43), including ad impressions (see at least Wu6706, ¶21-23), and advertisements that were clicked (see at least Wu6706, ¶43). (advertisement information)
Impressions presented to the user within a time period are identified 304. Impressions may include content items provided on the social networking system 100, such as advertisements. (see at least Wu6706, ¶57).
Customer actions that are tracked include purchase actions (see at least Wu6706, ¶54, see also ¶49, 71), therefore financial transaction identifiers are collected. Purchase actions may include offline behavior attributed to online behavior (see at least Wu6706, ¶54, see also ¶49, 71). E-commerce retailer may report to the social networking system 100 that a user performed a "purchase" action on a "book" object. (see at least Wu6706, ¶54), therefore the system knows who the user performing the purchase is (unique user identifier identifying said user), what the product purchased was (product identifier) and who e-commerce retailer is (an identification of said merchant).
Time stamp associated with performance of a user action (see at least Wu6706, Fig. 2, ¶30), whereas a user action can be a purchase transaction (see at least Wu6706, ¶54, see also ¶49, 71) (a time stamp of said financial transaction).

(a processor, embodied in both hardware and software and in communication with the server, the processor configured to determine, using the user transaction information, that the user purchased the product). Report custom actions performed by users wherein actions include purchase actions (see at least Wu6706, ¶54). The action log records data about these users, including viewing histories, advertisements that were clicked on, purchasing activity, and buying patterns on custom objects on websites external to the social networking system 100(see at least Wu6706, ¶43).

Wu6706 as per above teaches credit card purchase transaction data of a user stored in a database, wherein it is noted, such credit card purchase transactions always necessarily must be associated with a payment network. Wu6706 however is silent about disclosing details associated with the a payment process and the payment network such that Wu6706 does not explicitly disclose: 
(software code, for execution on a payment terminal associated with a merchant and configured to transmit transaction information regarding financial transactions at the merchant across a payment network associated with a financial institution).
 (across a payment network associated with a financial institution).
(wherein the software code alters functioning of the payment terminal such that it further transmits at least a portion of said transaction information to the server via the data network).
However Amaro7547 teaches the above software code and payment network limitations. In particular, Amaro7547 discloses:
Attribution functionality comprising correlator (117) configured to receive information about the user specific advertisement data (119), monitor the transaction data (109), identify transactions that can be considered results of the advertisement corresponding to the user specific advertisement data (119), and generate the correlation result (123) (see at least Amaro7547, fig. 1, ¶26, 105-106). The correlator (117) uses a set of correlation criteria to identify the transactions that can be considered as the results of the advertisements. (see at least Amaro7547, fig. 1, ¶106
System configured to provide information based on transaction data (109) according to one embodiment, wherein the transaction handler (103) is coupled between an issuer processor (145) and an acquirer processor (147) to facilitate authorization and settlement of transactions between a consumer account (146) and a merchant account (148) (across a payment network). The transaction handler (103) records the transactions in the data warehouse (149). The portal (143) is coupled to the data warehouse (149) to provide information based on the transaction records (301), such as the transaction profiles (127) or aggregated spending profile (341). The portal (143) may be implemented as a web portal, a telephone gateway, a file/data server, etc. (see at least Amaro7547, fig. 4, ¶366)
In one embodiment, the transaction handler (103), the issuer processor (145), the acquirer processor (147), the transaction terminal (105), the portal (143), and other devices and/or services accessing the portal (143) are connected via communications networks (see at least Amaro7547, fig. 4, ¶388) (across a payment network). 
In one embodiment, the transaction handler (103) uses the data warehouse (149) to store the records about the transactions, such as the transaction records (301) or transaction data (109). In one embodiment, the transaction handler (103) includes a powerful computer, or cluster of computers functioning as a unit, controlled by instructions stored on a computer readable medium. (see at least Amaro7547, fig. 4, ¶389).
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the card transactions data stored in Wu6706 with the merchant payment terminal and the more detailed card transaction features of Amaro7547. One of ordinary skill in the art at the time of the invention would have been motivated to expand the in this way, since card transaction authorization in the context of a card payment network is a proven well known process for minimizing the risks to the issuer and to the merchant.

As explained above, Wu6706 teaches user identifier, merchant identifier and  timestamp, but Wu6706 does not explicitly disclose: 
 (said at least a portion of the transaction information comprising user transaction information regarding a financial transaction between the merchant and a user for purchase of a product, wherein the user transaction information comprises a unique user identifier identifying said user, an identification of said merchant, a time stamp of said financial transaction, and a unique product identifier identifying the purchased product).
However Amaro7547 further discloses: In one embodiment, each of the transaction records (301) is for a particular transaction processed by the transaction handler (103). Each of the transaction records (301) provides information about the particular transaction, such as the account number (302) of the consumer account (146) used to pay for the purchase, the date (303) (and/or time) of the transaction (time stamp), the amount (304) of the transaction, the ID (305) of the merchant who receives the payment, the category (306) of the merchant, the channel (307) through which the purchase was made, etc. Examples of channels include online, offline in-store, via phone, etc. (see at least Amaro7547, fig. 2, ¶285). 
In one embodiment, the transaction records (301) may further include details about the products and/or services involved in the purchase. For example, a list of items purchased in the transaction may be recorded together with the respective purchase prices of the items and/or the respective quantities of the purchased items. The products and/or services can be identified via stock-keeping unit (SKU) numbers, or product category IDs. (a unique product identifier identifying the purchased advertised product). The purchase details may be stored in a separate database and be looked up based on an identifier of the transaction. (see at least Amaro7547, fig. 2, ¶288)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further expand Wu6706 in view of Amaro7547 to include the altered functionality of including unique identifier identifying said user, an identification of said merchant, and a time stamp of said financial transaction. One of ordinary skill in the art at the time of the invention would have been motivated to expand the in this way, since detailed transaction records (301) may assist the profile generator (121) in identifying clusters of cardholders and the values representing the affinity of the cardholders to the clusters (see at least Amaro7547, fig. 2, ¶135).

Regarding claim 17, Wu6706 in view of Amaro7547 and Wang2599 discloses: All the limitations of the corresponding parent claims (claim 16) as per the above rejection statements.
(wherein the processor is further configured to determine, using the user transaction information, the merchant at which the user purchased the product and the time of the purchase). As explained in the rejection of claim 16, Wu6706 teaches user identifier, merchant identifier and  timestamp. 


Claims 3-4, are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2013/0066706) (hereinafter “Wu6706”), in view of Amaro et al.  (US 2011/0087547) (hereinafter “Amaro7547”), and further in view of Weber et al. (US 20140108172) (hereinafter “Weber8172”).

Regarding claims 3, 4, Wu6706 in view of Amaro7547 discloses: All the limitations of the corresponding parent claims (claims 1-2; and claim 16; respectively) as per the above rejection statements.
Wu6706 does not explicitly disclose:
(wherein the unique identifying data comprises a tokenization of the payment account number).
(wherein the software code is further configured to cause the payment terminal to cause the tokenization of the payment account number).
However, Weber8172 discloses:
For example, a payment token may include a masked, tokenized, or substitute account identifier that may be used instead of the consumer's primary account identifier, in order to protect the security of the consumer's account information. Accordingly, the payment token may be derived from the primary account identifier.  (see at least Weber8172, fig. 2, ¶41).
Merchant service provider 130 can provides services in support of electronic transactions such as credit card authorization, payment information tokenization, etc (see at least Weber8172, fig. 1, ¶69). Merchant service provider 130 can assemble a tokenization request and the tokenization request can be transmitted to the payment processing system 150 (see at least Weber8172, fig. 1, ¶71).
In addition, payment processing system 150 can include a tokenization module 154 to tokenize payment information and stores a payment token that results from the tokenization associated with a user account. Account identifiers (e.g., payment account numbers) can be converted to tokens. The tokenization process can generate an account token that masks a true account number or other sensitive information. By using the token, the merchant can satisfy the PCI DSS security guidelines, since the stored token could be stolen without compromising the security of the true account number. The account token can be considered a tokenized account identifier but the tokenization can be accomplished by applying any suitable tokenization algorithm, scheme, or process, as one of ordinary skill would recognize. (see at least Weber8172, fig. 2, ¶74).
Amaro7547 likewise discloses: User data includes an identifier of the user such as a personal account number (PAN) (e.g., credit card number, debit card number, or other card account number). Alternatively, the user data may include other identifiers such as anonymous identifiers that mask the actual user identifier. (see at least Amaro7547, ¶78).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combined system of Wu6706 and Amaro7547, with Weber8172, to include the specific tokenization elements as claimed. The rationale for combining in this manner is that both the combined system of Wu6706 and Amaro7547, and Wang2599 are both directed towards consumer purchase transaction environments. Furthermore, the Examiner understands that implementing the tokenization procedures of Weber8172 is applying a known technique to a known device, method or product to yield predictable results, as per KSR rationale D. Therefore, it would have been obvious for the combined system of Wu6706 and Amaro7547 to implement the tokenization procedures of Weber8172 because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such tokenization procedures into similar networked transaction systems. 
Further, this applied tokenization expansion in view of Weber8172, to the combined system of Wu6706 and Amaro7547, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow a more private and secure settlement process by substituting tokens for payment account numbers. (see at least Weber8172, fig. 2, ¶74, “The tokenization process can generate an account token that masks a true account number or other sensitive information. By using the token, the merchant can satisfy the PCI DSS security guidelines, since the stored token could be stolen without compromising the security of the true account number.”)


Claim 12, is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2013/0066706) (hereinafter “Wu6706”), in view of Amaro et al.  (US 2011/0087547) (hereinafter “Amaro7547”), and further in view of Gunawardana et al. (US 2011/0302024) (hereinafter “Gunawardana2024”).

Regarding claim 12, Wu6706 in view of Amaro7547 discloses: All the limitations of the corresponding parent claims (claims 1 and 11) as per the above rejection statements.
Wu6706 further disclose: Online advertisement in the context of a social network 22 and location based targeting (see at least Wu6706, ¶22, 49, 72), but does not explicitly disclose: (wherein said online advertisement is a banner advertisement).
However Gunawardana2024 discloses: The state-of-the-art in online advertising may be a display ad, a contextual ad, or a search advertisement that may be paid for on a per-impression, selection, or action basis. A display advertisement is a banner advertisement or other type of advertisement with a visual display. (see at least Gunawardana2024, ¶4).
It would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to include banner advertisements as taught by Gunawardana2024, in the combined system of Wu6706 and Amaro7547. The motivation to do so by one of ordinary skill in the art at the time of the invention is that a banner advertisement is one of a finite number of identified, predictable types of online display advertisements (a finite number of identified, predictable potential solutions) to the recognized need of presenting display advertisements, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

Examiner’s note: Although the limitation has been addressed in view of prior art, the Examiner notes that the particular type of identifier is considered non-functional descriptive material, of which does not explicitly alter or impact the steps of the method in such a way as to establish a new and unobvious functional relationship with the method as claimed. As such, the non-functional descriptive material limitation can be given little to no patentable weight. See MPEP 2111.05.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on Tue-Thu, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mario C. Iosif/Primary Examiner, Art Unit 3681